
	
		III
		110th CONGRESS
		1st Session
		S. RES. 261
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2007
			Mr. Coleman (for
			 himself, Mr. Domenici,
			 Mr. Alexander, Ms. Klobuchar, Mr.
			 Feingold, and Mr. Durbin)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			July 20, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		
			July 24, 2007
			Considered and agreed to
		
		RESOLUTION
		Expressing appreciation for the profound
		  public service and educational contributions of Donald Jeffry Herbert, fondly
		  known as Mr. Wizard.
	
	
		Whereas many citizens of the United States remember Donald
			 Jeffry Herbert as Mr. Wizard and mourn his passing;
		Whereas Don Herbert was born in Waconia, Minnesota and
			 graduated from the La Crosse State Teacher’s College in Wisconsin in 1940 where
			 he trained to be a science teacher;
		Whereas Don Herbert volunteered for the United States Army
			 Air Corps and served our country in the Atlantic theater and earned the
			 Distinguished Flying Cross and the Air Medal with 3 oak leaf clusters;
		Whereas Don Herbert developed the idea for science
			 programming culminating in Watch Mr. Wizard, a live television
			 show produced from 1951 to 1964 and honored by a Peabody Award in 1954;
		Whereas the National Science Foundation and the American
			 Chemical Society lauded Don Herbert and his show for promoting interest in
			 science and his contributions to science education;
		Whereas Watch Mr. Wizard has been
			 recognized by numerous awards;
		Whereas an additional educational program, Mr.
			 Wizard’s World, inspired children from 1983 to 1990 on cable
			 television;
		Whereas Mr. Wizard continued to serve as an
			 ambassador for science education by authoring multiple books and programs, and
			 by traveling to schools and providing classroom demonstrations;
		Whereas educational research indicates that young children
			 make decisions about future careers at a very early age and are influenced
			 greatly by positive contacts with science and technology;
		Whereas a strong education in science and technology is
			 one of the building blocks of a productive, competitive, and healthy
			 society;
		Whereas Mr. Wizard encouraged children to
			 duplicate his experiments at home, driving independent inquiry into science
			 with simple household equipment;
		Whereas Mr. Wizard’s dynamic and energetic
			 science experiments attracted unprecedented numbers of children to educational
			 programming, even those who were disinterested or unmotivated in
			 science;
		Whereas Mr. Wizard Science Clubs were started across the
			 United States and had more than 100,000 children enrolled in 5,000 clubs by the
			 mid-1950s; and
		Whereas Don Herbert will be remembered as a pioneer of
			 commercial educational programming and instrumental in making science education
			 exciting and approachable for millions of children across the United States:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)expresses
			 appreciation for the profound public service and educational contributions of
			 Donald Jeffry Herbert;
			(2)recognizes the
			 profound impact of higher educational institutions that train teachers;
			(3)encourages
			 students to honor the heritage of Don Herbert by exploring our world through
			 science, technology, engineering, and mathematics fields; and
			(4)tenders
			 condolences to the family of Don Herbert and thanks them for their strong
			 familial support of him.
			
	
	
